 1

 2

 3

 4

 5

 6

 7                                                           The Honorable MARSHA J. PECHMAN

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10   A.B., by and through her next friend CASSIE            No. 14-cv-01178-MJP
     CORDELL TRUEBLOOD, et al.,
11
                          Plaintiffs,
12                                                         ORDER GRANTING REQUEST FOR
     v.                                                    THIRD AND FINAL BUILDING 27
13                                                         COSTS
     WASHINGTON STATE DEPARTMENT OF
14   SOCIAL AND HEALTH SERVICES, et al.,

15                        Defendants.

16          This matter comes before the Court upon the Parties’ Joint Stipulated Motion to Distribute

17   Contempt Funds for the final costs associated with the renovation of Building 27. Specifically, the

18   motion seeks to disburse to the Seattle Foundation Five Hundred and Ninety Seven Thousand Five

19   Hundred and Eleven Dollars and Sixty One Cents ($597,511.61) from the remaining accrued

20   contempt funds paid to this Court by the Department of Social and Health Services (DSHS).

21          IT IS HEREBY ORDERED that the Clerk of this Court shall disburse Five Hundred and

22   Ninety Seven Thousand Five Hundred and Eleven Dollars and Sixty One Cents ($597,511.61) to

23   the Seattle Foundation for the final costs associated with the renovation of Building 27, as


     ORDER GRANTING REQUEST FOR                      1
     THIRD AND FINAL BUILDING 27
     COSTS
 1   described the Parties Joint Stipulated Motion to Distribute Contempt Funds. The Seattle

 2   Foundation shall, pursuant to a contract entered into with Plaintiffs, distribute and monitor these

 3   funds, in conjunction with the Court Monitor, to ensure that the monies are appropriately utilized.

 4          IT IS FURTHER ORDERED that the Clerk of this Court is authorized and directed to draw

 5   a check on the funds deposited in the registry of the Court in the principal amount of Five Hundred

 6   and Ninety Seven Thousand Five Hundred and Eleven Dollars and Sixty One Cents ($597,511.61)

 7   minus any statutory users fees, payable to the Seattle Foundation, by check which will be mailed

 8   or delivered to same at 1601 5th Avenue, Suite 1900, Seattle, WA 98010.

 9          Dated this __31st__ day of October, 2019.



                                           A
10

11
                                           Marsha J. Pechman
12
                                           United States Senior District Judge
13   Presented by:

14   s/ Nicholas Williamson                              s/ Kimberly Mosolf
     Nicholas A. Williamson, WSBA No. 44470              David R. Carlson, WSBA No. 35767
15   Randy Head, WSBA No. 48039                          Kimberly Mosolf, WSBA No. 49548
     Jessica M. Erickson, WSBA No. 43024                 Disability Rights Washington
16   Office of the Attorney General                      315 Fifth Avenue South, Suite 850
     7141 Cleanwater Drive SW                            Seattle, WA 98104
17   P.O. Box 40124                                      (206) 324-1521
     Olympia, WA 98504-0124                              davidc@dr-wa.org
18   (360) 586-6565                                      kimberlym@dr-wa.org
     nicholas.wiliamson@atg.wa.gov
19   randy.head@atg.wa.gov                               s/Christopher Carney
     jessica.erickson@atg.wa.gov                         Christopher Carney, WSBA No. 30325
20   Attorneys for Defendants                            Sean Gillespie, WSBA No. 35365
                                                         Kenan Isitt, WSBA No. 35317
21                                                       Carney Gillespie Isitt PLLP
                                                         315 5th Avenue South, Suite 860
22                                                       Seattle, Washington 98104
                                                         (206) 445-0212
23                                                       Christopher.Carney@cgilaw.com
                                                         Attorneys for Plaintiffs

     ORDER GRANTING REQUEST FOR                      2
     THIRD AND FINAL BUILDING 27
     COSTS
